Case 1:19-cv-20987-DPG Document 15 Entered on FLSD Docket 05/28/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 19-cv-20987-GAYLES

   MARY ANNE EMERIC and
   NATALIA MARIE RIVERA,

                          Plaintiffs,

                  v.

   FLORIDA FINE CARS, INC.,

                     Defendant.
  ____________________________________/

                                              ORDER

         THIS CAUSE comes before the Court on Defendant Florida Fine Cars, Inc.’s (“FFC”)

  Motion to Dismiss and Compel Arbitration (the “Motion”) [ECF No. 6]. The Court has considered

  the Motion, the record, and the applicable law and is otherwise fully advised. For the reasons that

  follow, the Motion is granted.

  I.     BACKGROUND

         FFC operates a used vehicle business and sells vehicles to the general public. In April

  2017, Plaintiffs were interested in a vehicle they found on FFC’s website. Plaintiffs called FFC

  to confirm that the vehicle was on the lot. During that call an FFC representative instructed

  Plaintiffs to fill out FFC’s financing “pre-approval” form. Plaintiffs completed the form on

  April 11, 2017, and checked the box allowing FFC to perform a “soft” credit inquiry which

  would not affect their credit score. Plaintiffs allege, however, that FFC performed a “hard”

  credit inquiry affecting their credit score without their consent. On April 15, 2017, Plaintiffs

  entered into a Retail Installment Sale Contract (“RISC”) [ECF No. 7-3] and Purchase Order

  [ECF No. 7-4] with FFC for the purchase and financing of a used vehicle. The RISC contained
Case 1:19-cv-20987-DPG Document 15 Entered on FLSD Docket 05/28/2019 Page 2 of 4



  the following arbitration provision:

                                  ARBITRATION PROVISION

             PLEASE REVIEW–IMPORTANT–AFFECTS YOUR LEGAL RIGHTS

                                          *       *      *

                Any claim or dispute, whether in contract, tort, statute or otherwise
                (including the interpretation and scope of this Arbitration Provision, and
                the arbitrability of the claim or dispute), between you and us or our
                employees, agents, successors or assigns, which arises out of or relates
                to your credit application, purchase or condition of this vehicle, this
                contract or any resulting transaction or relationship (including any such
                relationship with third parties who do not sign this contract) shall, at your
                or our election, be resolved by neutral, binding arbitration and not by a
                court action. If federal law provides that a claim or dispute is not subject
                to binding arbitration, this Arbitration Provision shall not apply to such
                claim or dispute. Any claim or dispute is to be arbitrated by a single
                arbitrator on an individual basis and not as a class action. You expressly
                waive any right you may have to arbitrate a class action.


  [ECF No. 7-3 at 6]. Similarly, the Purchase Order also contained an arbitration provision

  stating:

                H. ARBITRATION: Dealer and Customer agree that any controversy,
                claim, suit, demand, counterclaim, cross claim, or third party complaint,
                arising out of, or relating to this Order or the parties’ relationship
                (whether statutory or otherwise and irrespective of whether the
                Financing Approvals were obtained), including, but not limited to any
                matter that may have induced the Customer to enter into a relationship
                with Dealer(collectively referred to as Claims), as well as the validity of
                this provision, shall be submitted to final and binding arbitration in the
                county and state where Dealer is situated.

  [ECF No. 7-4 at 3].

         Plaintiffs’ purported Class Action Complaint brings claims against FFC under the Fair

  Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), and the Florida Fair Credit

  Reporting Act, Fla. Stat. § 501.005(16) (“FFCRA”). Defendant filed the instant Motion on

  April 9, 2019, seeking to compel the parties to arbitration because the RISC and Purchase Order



                                                  2
Case 1:19-cv-20987-DPG Document 15 Entered on FLSD Docket 05/28/2019 Page 3 of 4



  contained arbitration clauses requiring the parties to arbitrate all claims arising from the

  relationship between them.1 Plaintiffs oppose the Motion, claiming that the arbitration clauses at

  issue do not apply because they were signed after the violating transaction took place.

  II.      LEGAL STANDARD

           Motions to compel arbitration are treated as a motion to dismiss for lack of subject matter

  jurisdiction under Federal Rule of civil procedure 12(b)(1). McElmurray v. Consol. Gov’t of Augusta–

  Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007). When “ruling on a motion to compel

  arbitration, the Court may consider matters outside the four corners of the complaint.” Tracfone

  Wireless, Inc. v. Simply Wireless, Inc., 229 F. Supp. 3d 1284, 1292 (S.D. Fla. 2017) (citing Mamani v.

  Sanchez Berzain, 636 F. Supp. 2d 1326, 1329 (S.D. Fla. 2009). “An agreement to arbitrate is

  enforceable under Florida law if: 1) a valid, written agreement to arbitrate exists; 2) an arbitrable

  issue exists; and 3) the parties have not waived their right to arbitration. . . . If [] the arbitration

  agreement ‘clearly and unmistakably requires the arbitrator to decide, in the first instance, the

  scope of the arbitration provision’, then a court should compel arbitration when the parties dispute

  the construction of an arbitration provision.” Rotelli Pizza & Pasta, Inc. v. AEG Restaurant Group,

  LLC, No. 10-cv-80548-WPD, 2010 WL 11603034, at *2 (S.D. Fla. July 19, 2010).

  III.     DISCUSSION

           When Plaintiffs purchased a used vehicle from FFC, they entered into two agreements

  which compelled arbitration of “any controversy, claim, [or] suit, . . . arising out of, or relating to

  this Order or the parties’ relationship . . . including . . . any matter that may have induced the

  [Plaintiffs] to enter into a relationship with [FFC]” [ECF No. 7-4 at 3] and “[a]ny claim or

  dispute…(including the interpretation and scope of this Arbitration Provision, and the arbitrability


  1
   Because the Court finds that the arbitration issue is dispositive, it need not address Defendant’s remaining
  arguments regarding standing.


                                                            3
Case 1:19-cv-20987-DPG Document 15 Entered on FLSD Docket 05/28/2019 Page 4 of 4



  of the claim or dispute)…which arises out of or relates to [Plaintiffs’] credit application [or

  purchase of the vehicle] . . . .” [ECF No. 7-3 at 6]. Plaintiffs’ sole argument is that the transaction

  on April 11, 2017, does not in any way “relate to” to the purchasing documents which contain the

  arbitration clauses, and thus the arbitration clauses cannot be applied retroactively to encompass

  disputes arising from that transaction. [ECF No. 13 at ¶ 1]. The Court disagrees.

          Plaintiffs’ argument is essentially one relating to scope and arbitrability, issues that the parties

  clearly and unmistakably agreed to arbitrate. Moreover, the arbitration clauses in the RISC and

  Purchase Order are enforceable as to the pre-contract conduct alleged by Plaintiffs to violate the FCRA

  and FFCRA. See Jones v. Waffle House, Inc., 866 F.3d 1257, 1271 n.1 (11th Cir. 2017) (enforcing

  delegation provision to arbitrate issues arising from an employment decision made prior to entering

  into the arbitration agreement); Donado v. MRC Express, Inc., No. 17-cv-24032-RNS, 2018 WL

  318473, *1 (S.D. Fla. Jan. 4, 2018) (“Where an arbitration agreement is not expressly limited to

  disputes arising out of that agreement, courts generally hold that it applies retroactively.”).

  IV.     CONCLUSION

          Based on the foregoing, it is ORDERED AND ADJUDGED that FFC’s Motion to Dismiss

  and Compel Arbitration [ECF No. 6] is GRANTED. Plaintiffs’ Complaint is DISMISSED

  WITHOUT PREJUDICE and the parties shall proceed through arbitration.

         All pending motions are DENIED AS MOOT. This case shall be administratively closed.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of May, 2019.



                                                           ________________________________
                                                           DARRIN P. GAYLES
                                                           UNITED STATES DISTRICT JUDGE




                                                       4
